Exhibit 10.4

DIGITAL REALTY TRUST, INC.

560 MISSION STREET, STE. 2900

SAN FRANCISCO, CA 94105

August 7, 2008

Christopher J. Crosby

c/o Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

 

  Re: EMPLOYMENT TERMS

Dear Mr. Crosby:

Digital Realty Trust, Inc. (the “REIT”) and DLR, LLC (the “Employer” and
together with the REIT, the “Company”) are pleased to offer to continue your
employment with the REIT and the Employer on the terms and conditions set forth
in this letter (this “Agreement”), effective as of the date hereof (the
“Effective Date”):

1. TERM. Subject to the provisions for earlier termination hereinafter provided,
your employment hereunder shall be for a term (the “Term”) commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Termination Date”). If not previously terminated, the Term shall
automatically be extended for one additional year on the Initial Termination
Date, and on each subsequent anniversary of the Initial Termination Date, unless
either you or the Company elect not to so extend the Term by notifying the other
party, in writing, of such election not less than sixty (60) days prior to the
last day of the then current Term.

2. POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ you, and you agree to be employed by the Company, as Senior Vice
President, Sales & Technical Services of the REIT and the Employer. In the
capacity of Senior Vice President, Sales & Technical Services, you will have
such duties and responsibilities as are normally associated with such
position(s) and will devote your full business time and attention serving the
Company in such position(s). Your duties may be changed from time to time by the
Company, consistent with your positions. You will report to the Chief Executive
Officer or the Employer, as applicable, and will work full-time at our principal
offices located in Dallas Texas (or such other location in the Dallas greater
metropolitan area as the Company may utilize as its principal offices), except
for travel to other locations as may be necessary to fulfill your
responsibilities. At the Company’s request, you will serve the Company and/or
its subsidiaries and affiliates in other offices and capacities in addition to
the foregoing. In the event that you serve in any one or more of such additional
capacities, your compensation will not be increased beyond that specified in
this Agreement. In addition, in the event your service in one or more of such
additional capacities is terminated, your compensation, as specified in this
Agreement, will not be diminished or reduced in any manner as a result of such
termination for so long as you otherwise remain employed under the terms of this
Agreement.



--------------------------------------------------------------------------------

3. BASE COMPENSATION. During the Term, the Company will pay you a base salary of
$ 260,000 per year, less payroll deductions and all required withholdings,
payable in accordance with the Company’s normal payroll practices and prorated
for any partial month of employment. Your base salary may be subject to increase
pursuant to the Company’s policies as in effect from time to time.

4. ANNUAL BONUS. In addition to the base salary set forth above, during the
Term, you will be eligible to participate in the Company’s incentive bonus plan
applicable to similarly situated executives of the Company. The amount of your
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan and attainment of performance criteria established by the Company, your
target annual bonus shall be shall be (i) 50% of your base salary wages actually
paid for such year and (ii) 0.25% of leases signed and based on their contract
value up to a cap of $300,000. Any annual bonus that becomes payable to you is
intended to satisfy the short-deferral exemption under Treasury Regulation
Section 1.409A-1(b)(4) and shall be made not later than the last day of the
applicable two and one-half (2  1/2) month “short-term deferral period” with
respect to such annual bonus, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

5. BENEFITS AND VACATION. During the Term, you will be eligible to participate
in all incentive, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time which are applicable to
other similarly situated executives of the Company, subject to the terms and
conditions thereof. During the Term, you will also be eligible for standard
benefits, such as medical insurance, paid time-off and holidays to the extent
applicable generally to other similarly situated executives of the Company,
subject to the terms and conditions of the applicable Company plans or policies.

6. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 3 and 4 above will be “grossed up” as necessary (on an after-tax basis)
to compensate for any duplicate social security withholding taxes due as a
result of your shared employment by the Employer, the REIT and, if applicable,
any subsidiary and/or affiliate thereof; provided however, that no such gross-up
will be made to the extent you will be entitled to a refund of any such amounts.
Any such gross-up payments shall be made by December 31 of the year following
the year in which the duplicate taxes were incurred. The amount of any such
payments in one year shall not affect the amount eligible for payment in any
subsequent year and your right to payment of any such amounts shall not be
subject to liquidation or exchange for any other benefit.

7. TERMINATION OF EMPLOYMENT.

(a) Without Cause or for Good Reason. Subject to paragraph (e) below, in the
event of a termination of your employment during the Term by the Company without
Cause or by you for Good Reason (each as defined below), then, subject to
Section 7(d) below, in

 

2



--------------------------------------------------------------------------------

addition to any other accrued amounts payable to you through the date of
termination of your employment (such date, or the date of your death if
applicable under Section 7(c) below, the “Termination Date”), the Company will
pay you within 60 days after your Termination Date, a lump-sum severance payment
in an amount equal to the following:

(i) your annual base salary as in effect on the Termination Date; plus

(ii) the Stub Year Bonus; plus

(iii) the Prior Year Bonus, if any.

(b) Change in Control. Subject to paragraph (e) below, in the event that a
Change in Control (as defined in the First Amended and Restated Digital Realty
Trust, Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan, or any successor incentive plan) occurs during the Term
and, on the date of or within one year after such Change in Control, you incur a
termination of employment by the Company without Cause or by you for Good Reason
(each as defined below), then, subject to Section 7(d) below, in lieu of the
severance payment set forth in Section 7(a) above, the Company will pay and
provide you with the following payments and benefits in addition to any other
accrued amounts payable to you through the Termination Date:

(i) payable within 60 days after your Termination Date, a lump-sum severance
payment in an amount equal to: the sum of (w) two times your annual base salary
as in effect on the Termination Date plus (x) two times the greater of (i) your
target annual bonus for the fiscal year in which the Termination Date occurs or
(ii) the annual bonus paid or payable to you by the Company for the fiscal year
immediately preceding the fiscal year in which the Termination Date occurs (in
the case of both (w) and (x), without giving effect to any reduction which
constitutes Good Reason), plus (y) the Stub Year Bonus, plus (z) the Prior Year
Bonus, if any;

(ii) for a period ending on the earlier of (A) the first anniversary of the
Termination Date or (B) the date on which you become eligible to receive
comparable group health insurance coverage under a subsequent employer’s plans,
the Company shall continue to provide you and your eligible family members with
group health insurance coverage at least equal to that which would have been
provided to you if your employment had not been terminated (including, in the
discretion of the Company, by purchasing COBRA coverage for you and your
eligible family members);

(iii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans
(other than any Class C profits interest units of Digital Realty Trust, L.P.
(the “Operating Partnership”)) are subject to vesting based on continued
employment or the lapse of time, such awards shall become vested and exercisable
immediately prior to the Termination Date. The vesting of any awards that are
subject to vesting based on the satisfaction of performance goals, including,
without limitation, Class C profits interest units of the Operating Partnership
and other “outperformance awards” issued to you,

 

3



--------------------------------------------------------------------------------

shall be governed by the terms of the award agreements evidencing such awards.
For purposes of clarification, the terms set forth in this Agreement, including
this Section 7, are intended to be in addition to (and not in lieu of) the
vesting and acceleration features related to such stock options and other
equity-based awards (including Class C profits interest units of the Operating
Partnership and other “outperformance awards”) held by you and included
elsewhere, including in any award agreements related to such awards, and the
vesting and acceleration terms hereof shall be applicable only to the extent
they result in additional acceleration or vesting of such stock options and
other equity-based awards held by you.

(c) Death or Disability. Subject to paragraph (e) below, and notwithstanding
anything to the contrary contained herein, in the event of a termination of your
employment during the Term by reason of your death or Disability (as defined
below), then, subject to Section 7(d) below, in addition to any other accrued
amounts payable to you through the Termination Date, the Company will pay and
provide you (or your estate or legal representative) with the following payments
and benefits:

(i) payable within 60 days after your Termination Date, a lump-sum severance
payment in an amount equal to the sum of (w) your annual base salary as in
effect on the Termination Date plus (x) your maximum annual bonus for the fiscal
year in which the Termination Date occurs, plus (y) the Stub Year Bonus, plus
(z) the Prior Year Bonus, if any; and

(ii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans
(other than any Class C profits interest units of the Operating Partnership) are
subject to vesting based on continued employment or the lapse of time, such
awards shall become vested and exercisable immediately prior to the Termination
Date;

(iii) to the extent that any outstanding Company stock options or other
equity-based awards issued to you under the Company’s equity incentive plans are
subject to vesting based on the satisfaction of performance goals, such awards
shall remain outstanding and eligible to vest following the Termination Date in
accordance with the terms of the applicable award agreement. Without limiting
the generality of the foregoing, you shall continue to be deemed to be a Service
Provider under, and you shall not be deemed to have incurred a termination of
service for purposes of, that certain Class C Profits Interest Units Agreement,
dated October 27, 2005 (the “2005 Class C Agreement”), that certain Class C
Profits Interest Units Agreement, dated May 2, 2007 (the “2007 Class C
Agreement”) and any future award agreement evidencing future grants of Class C
profits interests (together with the 2005 Class C Agreement and the 2007 Class C
Agreement, the “Class C Agreements”) until all Class C profits interest units
issued pursuant to the applicable Class C Agreement that ultimately satisfy the
Performance Condition (as defined in the applicable Class C Agreement), if any,
vest. For purposes of clarification, this Section 7(c)(iii) shall be applicable
whether your termination occurs prior to or following the Measurement Date (as
defined in the applicable Class C Agreement). In addition, if this
Section 7(c)(iii) is applicable and any

 

4



--------------------------------------------------------------------------------

Restricted Stock is otherwise to be issued under Section 4.1 of the 2005 Class C
Agreement or Section [4.1] of the 2007 Class C Agreement (or any analogous
section of any future Class C Agreement), fully-vested, unrestricted Common
Stock of the Company shall be granted in lieu of any such Restricted Stock.

(d) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
termination payments or benefits payable under this Section 7, shall be paid to
you during the 6-month period following your “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”)) to the extent that the Company determines
that paying such amounts at the time or times indicated in this Agreement would
be a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of your
death), the Company shall pay you a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to you during such 6-month period,
plus interest thereon from the Termination Date through the payment date at a
rate equal to the then-current “applicable Federal rate” determined under
Section 7872(f)(2)(A) of the Code.

(e) Release. Your right to receive the payments and benefits set forth in this
Section 7 is conditioned on and subject to the execution within 45 days
following the Termination Date and non-revocation by you (or your estate or
legal representative) of a general release of claims against the Digital Group
(as defined below), in a form reasonably acceptable to the Company.

(f) Definitions. For purposes of this Agreement:

(A) “Cause” shall mean (1) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Company, which demand
specifically identifies the manner in which the Company believes that you have
not substantially performed your duties; (2) your willful commission of an act
of fraud or dishonesty resulting in economic or financial injury to the Company
or its subsidiaries or affiliates; (3) your conviction of, or entry by you of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude; (4) a willful breach by you of any fiduciary duty owed to the
Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (5) your willful and gross misconduct in the
performance of your duties hereunder that results in economic or other injury to
the Company or its subsidiaries or affiliates; (6) your willful and material
breach of your covenants set forth in Section 9 below; or (7) a material breach
by you of any of your obligations under this Agreement after written notice is
delivered to you by the Company which specifically identifies such breach. For
purposes of this provision, no act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.

 

5



--------------------------------------------------------------------------------

(B) “Disability” shall mean a disability that qualifies or, had you been a
participant, would qualify you to receive long-term disability payments under
the Company’s group long-term disability insurance plan or program, as it may be
amended from time to time.

(C) “Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) prior to the Termination Date: (1) the Company’s assignment to
you of any duties materially inconsistent with your position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 2 hereof, or any other action by the
Company, in each case, which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company; (2) the Company’s material reduction of your annual
base salary or bonus opportunity, each as in effect on the date hereof or as the
same may be increased from time to time; (3) the relocation of the Company’s
offices at which you are principally employed (the “Principal Location”) to a
location more than 45 miles from such location, or the Company’s requiring you
to be based at a location more than 45 miles from the Principal Location, except
for required travel on Company business; or (4) a material breach by the Company
of Section 16 of this Agreement. Notwithstanding the foregoing, you will not be
deemed to have resigned for Good Reason unless (x) you provide the Company with
notice of the circumstances constituting Good Reason within 60 days after the
initial occurrence or existence of such circumstances, (y) the Company fails to
correct the circumstance so identified within 30 days after the receipt of such
notice (if capable of correction), and (z) the Termination Date occurs no later
than 180 days after the initial occurrence of the event constituting Good
Reason.

(D) “Prior Year Bonus” shall mean, for any Termination Date that occurs between
January 1 of any fiscal year and the date that annual bonuses are paid by the
Company for the immediately preceding year (the “Prior Year”), your maximum
annual bonus (without giving effect to any reduction which constitutes Good
Reason) for such Prior Year, unless the Compensation Committee has determined
your bonus for such Prior Year, in which case the Prior Year Bonus shall be the
bonus determined by the Compensation Committee, if any. The Prior Year Bonus, if
any, shall be in lieu of your annual bonus for the Prior Year. There will be no
Prior Year Bonus in connection with any Termination Date that occurs on or after
the date the Company pays annual bonuses for the Prior Year through the end of
the year in which the Termination Date occurs.

(E) “Stub Year Bonus” shall mean the product obtained by multiplying (x) your
maximum annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (y) a fraction, the numerator of which is the number of calendar
days that have elapsed in the then current fiscal year through the Termination
Date and the denominator of which is 365.

 

6



--------------------------------------------------------------------------------

8. EXCISE TAX GROSS-UP PAYMENT.

(a) Except as set forth below, in the event it shall be determined that any
payment or distribution to you or for your benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the REIT or the ownership of a substantial portion of the assets of the REIT
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
pursuant to this Agreement or otherwise (a “Payment”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code
(together with any interest or penalties imposed with respect to such excise
tax, the “Excise Tax”), then you shall be entitled to receive an additional
payment (the “Excise Tax Gross-Up Payment”) in an amount such that, after
payment by you of all taxes (and any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes and Excise Tax
imposed upon the Excise Tax Gross-Up Payment, you retain an amount of the Excise
Tax Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding anything contained herein, if it shall be determined that you
are entitled to the Excise Tax Gross-Up Payment, but that the Parachute Value
(as defined below) of all Payments does not exceed 110% of an amount equal to
2.99 times your “base amount,” within the meaning of Section 280G(b)(3) of the
Code (the “Safe Harbor Amount”), then no Excise Tax Gross-Up Payment shall be
made to you and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made in such a manner as to maximize the economic present value as of
the date of the change in control transaction of all Payments actually made to
you. For purposes of this Agreement, the “Parachute Value” of a Payment shall
mean the present value as of the date of the change in control transaction for
purposes of Section 280G of the Code of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code. The
Company’s obligation to make Excise Tax Gross-Up Payments under this Section 8
shall not be conditioned upon your termination of employment or your “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code). For
purposes of determining the amount of any Excise Tax Gross-Up Payment, you shall
be considered to pay federal income tax at your actual marginal rate of federal
income taxation in the calendar year in which the Excise Tax Gross-Up Payment is
to be made and state and local income taxes at your actual marginal rate of
taxation in the state and locality of your residence on the date on which the
Excise Tax Gross-Up Payment is calculated for purposes of this Section 8, net of
your actual reduction in federal income taxes which could be obtained from
deduction of such state and local taxes, and taking into consideration the
phase-out of your itemized deductions under federal income tax law.

(b) All determinations required to be made under this Section 8, including
whether and when an Excise Tax Gross-Up Payment is required, the amount of such
Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving at
such determination, shall be made by such nationally recognized accounting firm
as may be selected by the Board of Directors of the REIT as constituted
immediately prior to the change in control transaction (the “Accounting Firm”),
provided, that the Accounting Firm’s determination shall be made based

 

7



--------------------------------------------------------------------------------

upon “substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to you and the Company
within 15 business days following the date of termination if applicable, or such
other time as requested by you (provided that you reasonably believe that any of
the Payments may be subject to the Excise Tax) or the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Excise
Tax Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by
the Company to you no later than the later of (i) 15 business days following the
receipt of the Accounting Firm’s Determination or (ii) 15 business days
preceding the date the Excise Tax becomes payable; provided, however, that in no
event shall any such Excise Tax Gross-Up Payment or any payment of any income or
other taxes to be paid by the Company under this Section 8 be made later than
the end of your taxable year next following your taxable year in which you remit
the related taxes. Any costs and expenses incurred by the Company on behalf of
you under this Section 8 due to any tax contest, audit or litigation will be
paid by the Company by the end of your taxable year following your taxable year
in which the taxes that are the subject of the tax contest, audit or litigation
are remitted to the taxing authority, or where as a result of such tax contest,
audit or litigation no taxes are remitted, the end of your taxable year
following your taxable year in which the audit is completed or there is a final
and non-appealable settlement or other resolution of the contest or litigation.

(c) You shall immediately notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. You shall not pay such claim prior
to the expiration of the 30-day period following the date on which you give such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies you
in writing prior to the expiration of such period that the Company desires to
contest such claim, you shall give the Company all information reasonably
requested by the Company relating to such claim, cooperate with the Company and
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, and permit the Company to
participate in and control any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
incurred in connection with such contest, and shall indemnify and hold you
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and contest.

9. RESTRICTIVE COVENANTS.

(a) As a condition of your employment with the Company, you agree that during
the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the REIT, the Operating Partnership, the
Employer or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company. You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials (physical, electronic or otherwise) of the Digital
Group, and that you will return any such documents or

 

8



--------------------------------------------------------------------------------

materials (physical, electronic or otherwise) otherwise in your possession. You
further agree that, upon termination of your employment, you will maintain in
strict confidence and not disclose the projects in which any member of the
Digital Group is involved or contemplating.

(b) You further agree that during the Term, you shall not, unless agreed to in
writing by the Company, engage in Competition (as defined below). For purposes
of this Agreement, “Competition” shall mean acquiring or owning interests in,
directly or indirectly, including as a principal, partner, stockholder or
manager of any partnership, corporation or any other entity, Technology Real
Estate located in the United States or Europe. “Technology Real Estate” shall
mean commercial real estate buildings that are used principally (i) to provide
infrastructure required by companies in the data, voice and wireless
communications industry; (ii) to provide the physical environment required for
businesses in the disaster recovery, IT outsourcing and collocation industries,
(iii) to provide highly specialized manufacturing environments for manufacturing
of technology products or (iv) as headquarter office facilities for technology
companies (or any combination of the foregoing). Notwithstanding the foregoing,
“Competition” shall not include (x) your activities as an employee, executive,
director, principal, partner, stockholder or manager of the Company or any of
its subsidiaries or affiliates, or (y) investments in which you own less than a
9.5% beneficial interest and have no active management role; provided, however,
that in the case of investments involving Technology Real Estate described in
clause (iv) above, investments in which you own more than 9.5% shall be
permitted so long as (A) your aggregate capital invested in the investment is
less than $500,000, (B) you own less than a 50% beneficial interest, and (C) you
have no active management role.

(c) You further agree that during the Term and continuing through the first
anniversary of the date of termination of your employment, you will not directly
or indirectly solicit, induce, or encourage (i) any then current employee of any
member of the Digital Group to terminate their employment with such member of
the Digital Group, or (ii) any consultant, agent, customer, vendor, or other
parties doing business with any member of the Digital Group to terminate their
agency, or other relationship with such member of the Digital Group or to
transfer their business from the such member or the Digital Group and you will
not initiate discussion with any such person for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.

(d) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 9(a),
(b) or (c) above, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, you acknowledge, consent and agree that in the event of such breach,
or the threat thereof, the Company shall be entitled, in addition to any other
legal remedies and damages available, to specific performance thereof and to
temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.

 

9



--------------------------------------------------------------------------------

10. CODE SECTION 409A.

(a) The payments described in subparagraphs 7(a) and 7(b)(i) above are intended
to satisfy the short-deferral exemption under Treasury Regulation
Section 1.409A-1(b)(4) and shall be made not later than the last day of the
applicable two and one-half (2  1/2) month “short-term deferral period” with
respect to such payments, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

(b) Certain payments and benefits under this Agreement are intended to be exempt
from the application of Section 409A of the Code, while other payments hereunder
may constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, the payment of which is intended to comply with
Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, if
at any time you and the Company mutually determine that any compensation or
benefits payable under this Agreement may not be compliant with or exempt from
Section 409A of the Code and related Department of Treasury guidance, the
parties shall work together to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take such other actions, as the parties determine
are necessary or appropriate to (i) exempt such compensation and benefits from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and the regulations promulgated thereunder.

11. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook, Code of Conduct and Business Ethics, Statement of Policies and
Procedures Governing Material Non-Public Information and the Prevention of
Insider Trading and as otherwise promulgated.

12. PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to you by the Company of any remuneration, benefits or
other financial obligations pursuant to this Agreement may be allocated to the
Company and, as applicable, its subsidiaries and/or affiliates in accordance
with an employee sharing or expense allocation agreement entered into by such
parties.

13. WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

14. ARBITRATION. Except as set forth in Section 9(d) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Francisco, California in accordance with
the then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings. The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. The arbitrator
shall have the

 

10



--------------------------------------------------------------------------------

authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure. Judgment upon the award may be entered in any
court having jurisdiction thereof. Each party shall pay his or its own
attorneys’ fees and expenses associated with such arbitration to the extent
permitted by applicable law; provided, however, that if you prevail in such
arbitration, the Company shall reimburse you for the fees and expenses actually
incurred by you in connection with such arbitration (including, without
limitation, your reasonable attorneys’ fees).

15. ENTIRE AGREEMENT. As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Digital Group or any entity, or representative thereof, whose
business or assets any member of the Digital Group succeeded to in connection
with the initial public offering of the REIT’s common stock or the transactions
related thereto. You agree that any such agreement, offer or promise is hereby
terminated and will be of no further force or effect, and that upon his
execution of this Agreement, you will have no right or interest in or with
respect to any such agreement, offer or promise.

16. ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

17. ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this Agreement, and have been advised to do so by the Company, and
(b) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
your signature and returning it to Ellen Jacobs. Please retain one
fully-executed original for your files.

Sincerely,

 

Digital Realty Trust, Inc.,     DLR, LLC, a Maryland corporation     a Maryland
limited liability company     By:   Digital Realty, L.P. By:   /s/ Michael F.
Foust     Its:   Managing Member Name:   Michael F. Foust       Title:   Chief
Executive Officer             By:   /s/ Michael F. Foust       Name:   Michael
F. Foust       Title:   Chief Executive Officer

Digital Realty, L.P.,

a Maryland limited partnership

    By:   Digital Realty Trust, Inc.       Its:   General Partner       By:  
/s/ Michael F. Foust       Name:   Michael F. Foust       Title:   Chief
Executive Officer       Accepted and Agreed,      

By:   /s/ Christopher J. Crosby         Christopher J. Crosby                  
   

 

12